Citation Nr: 0428425	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a right knee disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain private medical records 
mentioned by the veteran during his Travel Board 
hearing.
?	This case is remanded to obtain any medical records 
associated with the veteran's treatment for an alleged 
baseball injury prior to entering service.
?	This case is remanded for a VA examination.


The veteran alleged in his claim for service connection that 
his pre-existing right knee disorder was aggravated in 
service.  The service entrance Standard Forms 88 and 93 do 
not identify a pre-existing right knee disorder.  The RO 
should make every effort to obtain any medical records 
associated with the veteran's alleged baseball injury prior 
to entering service.

The veteran was afforded at Travel Board hearing in April 
2004.  During the course of his testimony, the veteran 
mentioned that he had been treated for his right knee 
disorder by his primary care physician, Dr. K., in Lufkin, 
Texas in 1993.  These private medical records have not been 
associated with the claims folder.  The RO should make every 
effort to obtain these records.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

An examination or opinion is necessary to make a decision on 
this claim since the veteran has not yet been afforded a VA 
examination to determine the nature and etiology of his right 
knee disorder.  Service medical records dated October 1974 
indicate that the veteran complained of a swollen right knee 
in service.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to identify any 
medical treatment for his right knee that relates to his 
alleged injury prior to entering service.  The RO should 
then request copies of all records associated with such 
treatment.

2.  The veteran should be requested to identify any 
recent medical treatment for his right knee disorder 
(both private and VA), and the RO should request copies 
of all records associated with such treatment.  In 
particular, the veteran should be asked to provide 
information concerning his primary care physician, Dr. 
K., in Lufkin, Texas whom he discussed in his April 2004 
Travel Board hearing.


3.  The veteran must be scheduled for a VA physical 
examination to determine the nature and likely etiology 
of his right knee disorder.  The claims folder, to 
include all evidence added to the record and a copy of 
this REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
determine the nature and likely etiology of any right 
knee disorder.  All opinions expressed should be 
supported by reference to pertinent evidence and should 
include responses to the following questions regarding 
the veteran's right knee:

a.  State the diagnoses of all the veteran's 
current right knee disorders as precisely as 
possible.

b.  For each current right knee disorder, state a 
medical opinion as to the time of initial onset of 
the disorder.

c.  If the time of onset of any of the veteran's 
current right knee disorders was prior to his 
active service (June 1974 to June 1976), respond to 
each of the following questions: (1) Was there an 
increase in the severity of disability during 
active service; and (2) If there was an increase in 
the severity of disability, was the increase beyond 
the natural progress of the disorder?

4.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for a 
right knee disorder that includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The veteran must be given the opportunity to 
respond thereto.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



